Boyce, J.,
delivering the opinion of the court:
The accused is charged with wickedly, unlawfully, maliciously and willfully soliciting one Washington Collins feloniously, willfully and unlawfully to set on fire a certain warehouse alleged to be the property of “the Smith Manufacturing Company.”
There is some conflict in the cases when a corporate name is pleaded, whether the fact of incorporation must be averred. Generally when the name in which the property is laid imports an incorporation such fact will be presumed. Where the name of a corporation is stated as owner, there need be no averment that it is a corporation. State v. Rollo, 3 Penn. 421, 54 Atl. 683; 22 Cyc. 352; 10 Ency. Plead. & Prac. 509.
The gravamen of the offense charged is the solicitation of another to set on fire a warehouse. The solicitation constitutes the crime. We decline the motion for binding instructions.
No testimony was introduced on behalf of the accused.
Boyce, , J., charged'the jury.-
Verdict, guilty.